 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    IAN RAY FINDLAY,
                                                    NO: 4:19-CV-5124-TOR
 8                              Petitioner,
                                                    ORDER SUMMARILY DISMISSING
 9          v.                                      HABEAS PETITION

10    STATE OF WASHINGTON,

11                              Respondent.

12         Petitioner, a prisoner at the Coyote Ridge Corrections Center, brings this pro

13   se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28

14   U.S.C. § 2254. The $5.00 filing fee has been paid.

15                               PROPER RESPONDENT

16         An initial defect with the Petition is that it fails to name a proper party as a

17 respondent. The proper respondent in a federal petition seeking habeas corpus relief

18 is the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426

19 (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the

20 petitioner is incarcerated, the proper respondent is generally the warden of the




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 1
 1 institution where the petitioner is incarcerated. See Ortiz-Sandoval v. Gomez, 81 F.3d

 2 891 (9th Cir. 1996). Failure to name a proper respondent deprives federal courts of

 3 personal jurisdiction. See Stanley, 21 F.3d at 360.

 4         The second defect with the Petition is that it is not signed by Petitioner.

 5 Federal Rule of Civil Procedure 11(a) requires every pleading to be signed by the

 6 party personally if the party is not represented by an attorney. The court must strike

 7 an unsigned paper unless the omission is promptly corrected after being called to the

 8 . . . party’s attention. Id. Here, signing would be futile in any event.

 9                           EXHAUSTION REQUIREMENT

10         Petitioner challenges his 2018 Benton County convictions for two counts of

11   communication with a minor for immoral purposes, possession of depictions of

12   minor engaged in sexually explicit conduct in the second degree, rape of a child in

13   the third degree, and two violations of a protection order. He was sentenced to 75

14   months incarceration. Petitioner indicates that he did not file a direct appeal. ECF

15   No. 1 at 2. Petitioner claims that he has filed no other petitions, applications or

16   motions concerning this judgment of conviction in any state court. Id. at 3.

17         In his grounds for relief, Petitioner argues that the State of Washington has no

18   jurisdiction to decide federal constitutional matters. ECF No. 1 at 5-15. It has long

19   been settled that state courts are competent to decide questions arising under the U.S.

20   Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It is the duty of the




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 2
 1   state court, as much as it is that of the federal courts, when the question of the validity

 2   of a state statute is necessarily involved, as being in alleged violation of any

 3   provision of the federal constitution, to decide that question, and to hold the law void

 4   if it violate that instrument.”); see also Worldwide Church of God v. McNair, 805

 5   F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as competent as federal

 6   courts to decide federal constitutional matters). Therefore, Petitioner’s arguments

 7   to the contrary lack merit.

 8          Additionally, before a federal court may grant habeas relief to a state prisoner,

 9   the prisoner must exhaust the state court remedies available to him. 28 U.S.C. §

10   2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally requires that

11   a prisoner give the state courts an opportunity to act on his claims before he presents

12   those claims to a federal court. O’Sullivan v. Boerckel, 526 U.S. 838 (1999). A

13   petitioner has not exhausted a claim for relief so long as the petitioner has a right

14   under state law to raise the claim by available procedure. See id.; 28 U.S.C. §

15   2254(c).

16          To meet the exhaustion requirement, the petitioner must have “fairly

17   present[ed] his claim in each appropriate state court (including a state supreme court

18   with powers of discretionary review), thereby alerting that court to the federal nature

19   of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513 U.S. 364,

20   365–66 (1995). A petitioner fairly presents a claim to the state court by describing




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 3
 1   the factual or legal bases for that claim and by alerting the state court “to the fact

 2   that the . . . [petitioner is] asserting claims under the United States Constitution.”

 3   Duncan, 513 U.S. at 365–366; see also Tamalini v. Stewart, 249 F.3d 895, 898 (9th

 4   Cir. 2001) (same). Mere similarity between a claim raised in state court and a claim

 5   in a federal habeas petition is insufficient. Duncan, 513 U.S. at 365–366.

 6         Furthermore, to fairly present a claim, the petitioner “must give the state

 7   courts one full opportunity to resolve any constitutional issues by invoking one

 8   complete round of the State’s established appellate review process.” O’Sullivan,

 9   526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,

10   the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275

11   (1971). It does not appear from the face of the Petition or the attached documents

12   that Petitioner has exhausted his state court remedies as to each of his grounds for

13   relief. Indeed, Petitioner affirmatively represents that he did not exhaust his state

14   court remedies.

15                     GROUNDS FOR FEDERAL HABEAS RELIEF

16         Petitioner asserts that the Washington state constitution contradicts the federal

17   constitution regarding the Fifth Amendment right to “presentment or indictment of

18   a Grand Jury.” He claims “no bill of indictment” was brought against him rendering

19   his arrest, conviction and imprisonment illegal.

20




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 4
 1         Petitioner seems to argue that because the state courts have defied “federally

 2   established procedures and processes for the adjudication of crimes” only “a court

 3   of federal jurisdiction” has jurisdictional authority over his claims.       His bald

 4   assertion that “due process of the law was ignored” is unsupported by his factual

 5   allegations.

 6         The United States Supreme Court stated long ago: “Prosecution by

 7   information instead of by indictment is provided for by the laws of Washington.

 8   This is not a violation of the Federal Constitution.”        See Gaines v. State of

 9   Washington, 277 U.S. 81, 86 (1928). Consequently, Petitioner’s assertions to the

10   contrary presented in his four grounds for federal habeas relief are legally frivolous.

11         Because it plainly appears from the petition that Petitioner is not entitled to

12   relief in this Court, IT IS ORDERED the petition, ECF No. 1, is DISMISSED

13   pursuant to Rule 4, Rules Governing Section 2254 Cases in the United States District

14   Courts.

15         IT IS SO ORDERED.

16         The Clerk of Court is directed to enter this Order, enter judgment, provide

17   copies to Petitioner, and close the file.

18         The Court certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from

19   this decision could not be taken in good faith, and there is no basis upon which to

20




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 5
 1   issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A

 2   certificate of appealability is therefore DENIED.

 3         DATED May 16, 2019.

 4

 5                                  THOMAS O. RICE
                             Chief United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 6
